 


115 HRES 838 EH: Honoring the life of First Lady Barbara Bush.
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 838 
In the House of Representatives, U. S.,

April 24, 2018
 
RESOLUTION 
Honoring the life of First Lady Barbara Bush. 
 
 
Whereas Barbara Pierce was born on June 8, 1925, in New York City;  Whereas Barbara Pierce became engaged to George Herbert Walker Bush and, while awaiting his return from combat during World War II, supported the war effort by working at a nuts and bolts factory in Port Chester, New York;  
Whereas Barbara Bush was married to President George H.W. Bush for 73 years, and together they had 2 daughters, 4 sons, 17 grandchildren, and 8 great-grandchildren;  Whereas as Second Lady of the United States, Barbara Bush became a passionate champion for family literacy and published C. Fred’s Story: A Dog’s Life, which raised $100,000 for Literacy Volunteers of America and Laubach Literacy Action;  
Whereas, in January of 1983, Barbara Bush joined the board of the Morehouse School of Medicine in Atlanta, Georgia, and worked with Dr. Louis Sullivan to help raise $10 million for the school’s first capital campaign;  Whereas First Lady Barbara Bush founded the Barbara Bush Foundation for Family Literacy in 1989, and over the course of 30 years raised more than $110 million to support family literacy programs in every State across America;  
Whereas while serving as First Lady, Barbara Bush visited facilities for AIDS victims and held infected babies and hugged adults, and in so doing, helped erase the stigma of that disease;  Whereas, in 1991, Barbara Bush and other advocates worked for the passage of the National Literacy Act of 1991, which created the National Institute for Literacy and permitted the use of libraries and other municipal property as evening literacy centers for adults;  
Whereas after leaving the White House, Barbara Bush continued to support a broad range of important organizations and causes, including AmeriCares, the Mayo Clinic Foundation, the Leukemia Society of America, the Ronald McDonald House, and the Boys & Girls Club of America;  Whereas three primary schools and two middle schools in Texas have been named for Barbara Bush, along with an elementary school in Mesa, Arizona, the Barbara Bush Library in Harris County, Texas, and the Barbara Bush Children’s Hospital at Maine Medical Center in Portland, Maine;  
Whereas Barbara Bush shares the rare distinction with Abigail Adams of being both a wife to, and mother of, a President of the United States, and is also the mother of a Governor of Florida and a Governor of Texas; and  Whereas Barbara Bush was a truly great American, First and Second Lady of the United States, literacy advocate, author, mother, and Ganny: Now, therefore, be it 
 
That the House of Representatives— (1)extends its sympathies to the family of Barbara Bush; and 
(2)honors the life of First Lady Barbara Bush and her contribution to the United States of America.  Karen L. Haas,Clerk. 